FOR IMMEDIATE RELEASE MERUELO MADDUX APPOINTS ANDREW MURRAY AS CHIEF FINANCIAL OFFICER LOS ANGELES, CA – May 8, 2008 – Meruelo Maddux Properties, Inc. (Nasdaq: MMPI), a self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties, announced today that Andrew Murray will be joining its executive management team as Chief Financial Officer effective May 23, 2008.Mr. Murray is a seasoned real estate investment banker familiar with Los Angeles real estate. Fred Skaggs, the Company’s current Chief Financial Officer, is expected to continue with MerueloMaddux Properties, Inc. as Chief Accounting Officer. Mr.
